Case 4:18-cv-05393-DMR Document 62-5 Filed 07/12/19 Page 1 of 3




                EXHIBIT E
Stuart Dinnis on Twitter: "Halloween at Church! #hermoine #haunted...                                        https://twitter.com/StuartDinnis/status/792560327019864064
                              Case 4:18-cv-05393-DMR Document 62-5 Filed 07/12/19 Page 2 of 3

                                                     34
                Home             Moments                  Notifications          Messages                    stuart dinnis                                  Tweet   X

          stuart dinnis
                                                     Stuart Dinnis
                                                                                                                       (     Follow      )   v
                                                     @StuartOinnis
          Top        Latest        People         Photos          Videos      News          Broadcasts

                                  Halloween atPeople
                                                Church! #hermoine                                                                                            View all
            Search filters · Show #hauntedbeauty @ Sj0mannskirken i.. .
                                  instagram.com/p/BMK8ko_DL21N ...
            Who to follow · Refresh · View allfrom Norwegian
                                @ Translate

                       Followed by Michael E Withey and
                                       7:54 PM - 29 Oct 2016 from San Francisco, CA
                       others
                       Amazon Publishing @…
                             Follow
                           Promoted
                                    4 Likes


                                          Q                  u
                                                                 ••          4               Tweets        Following         Followers
                                                                                                                                                 Follow
                       Stuart Dinnis @StuartDinnis                                           333           243               117
                             Follow                                   Stuart Dinnis
                                                                    @StuartDinnis
                                                       Tweet your rep ly
                       Followed by Brenda Fulmer and                  Loyalty Points expert, Traveller and Country Boy at heart. Lover of Sports, son of the real
                       others                                         Mad Max...
                       Chris Levinson @INRcircle…
                                                                      Brisbane, Queensland
                           Follow back


                                                                                 Stuart Dinnis @StuartDinnis · Mar 29
                Find people you know
                                                                                 I hope Steve Smith is ok. Questions from idiot journalists. Gutted for him, his
                                                                                 family and personally as a cricket lover. Bradman Even said ‘The game is greater
                                                                                 than the individual’
            Trends for you · Change
                                                                                                                 1
            #DOLLARITA
            The DOLLARITA is back at Applebee’s!
                Promoted by Applebee's                                           Stuart Dinnis @StuartDinnis · Mar 29
                                                                                 Replying to @mrjoeaston @FinancialReview
            #earthquake
            22.7K Tweets                                                         Look a little further up the hierarchy. Poor Corp Governance needs a refresh
            #NationalBurritoDay                                                                                  1
            19.9K Tweets

            #Walk2WorkDay                                                        Stuart Dinnis @StuartDinnis · Mar 25
            Kevin Williamson                                                     Replying to @dizzy259
            The Atlantic cuts ties with newly hired writer                       And hand back every AB Medal cause he lacks the standards of integrity we
            Kevin Williamson
                                                                                 expect in an Australian captain
            Tim Pawlenty
            1,672 Tweets                                                                                         1

            Marsha Blackburn
                                                                                 Stuart Dinnis @StuartDinnis · Mar 25
            14.8K Tweets
                                                                                 Replying to @mpesce @ElaineStead @abcnews
            #ScienceRising
                                                                                 Fish rots from the head. Lehmann to go and CA Board need to look at the
            Robert Mercer                                                        Culture of their organisation...
            37.6K Tweets

            Magnitude 5.3
            6,849 Tweets
                                                                                 Stuart Dinnis @StuartDinnis · Mar 24

            © 2018 Twitter About Help Center Terms
                                                                                 Replying to @CricketAus
            Privacy policy Cookies Ads info                                      Seems like Lehmann tried to get them to hide it. He and Smith must go.

                                                                                                                 2


                                                                                 Rachael Hedges @Rachael_09 · Feb 27
                                                                                 Replying to @StuartDinnis
                                                                                 The Batu caves, I was considering that - thank you




1 of 2                                                                                                                                                       4/5/2018, 2:04 PM
Stuart Dinnis on Twitter: "Halloween at Church! #hermoine #haunted...           https://twitter.com/StuartDinnis/status/792560327019864064
                        Case 4:18-cv-05393-DMR Document 62-5 Filed 07/12/19 Page 3 of 3

                                                                                                                           X


                                           Stuart Dinnis
                                                                                      (    Follow   )   v
                                           @StuartDinnis


                                 Halloween at Church! #hermoine
                                 #hauntedbeauty @ Sj0mannskirken i...
                                 instagram.com/p/BMK8ko_DL21N ...
                                 @ Translate from Norwegian

                                 7:54 PM - 29 Oct 2016 from San Francisco, CA

                                 4 Likes


                                 0            n
                                                   ••          4




                                           Tweet your rep ly




2 of 2                                                                                                                  4/5/2018, 2:04 PM
